Exhibit 10.5
 
Worldwide Energy and Manufacturing (Nantong) Co., Ltd.
 
Supplemental Agreement re Equity Transfer
 
Transferor: Worldwide Energy and Manufacturing USA, Inc. (hereinafter referred
to as “Party A”)
 
Address: 408 N Canal Street, Unit A and B, South San Francisco, CA 94080, USA
Legal Representative: Wang Yong
 
Transferee: Rugao Brother Solar Energy and Technology, Ltd. (hereinafter
referred to as “Party B”)
 
Address: Qifeng Road, Rucheng Town, Rugao City
Legal Representative: Wang Jianjun
 
Pursuant to the principles of equality and free will, and according to the laws,
rules and regulations of the state, Party A and Party B agree to the following
terms and conditions regarding the equity transfer between the parties:
 
1.  
Subject, Price ad Registration of the Transfer

 
(1)  
Where Party B achieves sales revenue of US$ 50,000,000 before June 30, 2010,
Party A shall transfer its 48.9% of the equity interests of Worldwide Energy and
Manufacturing (Nantong) Co., Ltd., valued at US$ 4,890,000, to Party B at no
cost.

 
(2)  
Where Party B achieves sales revenue of US$ 50,000,000 and net profit (the gross
profit of the Solar Division deducting expense) of US$ 3,500,000, which is the
standard of profit as agreed by the Parties, before December 31, 2010, Party A
shall transfer 48.9% of the equity interests of Worldwide Energy and
Manufacturing (Nantong) Co., Ltd., valued at US$ 4,890,000, to Party B at no
cost.

 
(3)  
After the effectiveness of this agreement, the parties shall jointly complete
the registration formalities with the Administration for Industry and Commerce
to reflect such change in the equity of the Company.

 
2.  
Representations and Warranties

 
(1)  
Party A represents and warrants that it has the complete and valid right to
dispose of the above-mentioned equity interests to be transferred to Party B,
and that such equity interest are legitimate, complete, and contain no other
restrictions.

 
(2)  
Both parties warrant that this agreement reflects the true intentions of the
parties, and that neither party has any unlawful intentions with respect to this
agreement.  The execution and performance of this agreement shall comply with
the laws and regulations of the People’s Republic of China.

 
 
1

--------------------------------------------------------------------------------

 
 
3.  
Delivery and Acquisition of the Equity Interests

 
(1)  
The parties agree that the effective date of this agreement is the date of
delivery of the abovementioned equity interests.

 
(2)  
The date of delivery of the equity interests shall be the day that the parties
transfer and accept the rights and obligations associated with the equity
interests which are valued at US$ 4,890,000.  From the date of the delivery,
Party A’s rights and obligations associated with 48.9% of the equity interests
of Worldwide Energy and Manufacturing (Nantong) Co., Ltd. shall be acquired and
undertaken by Party B.

 
4.  
Dispute Resolution

 
(1)  
After the effectiveness of this agreement, the performance and other matters of
this agreement shall be governed by the laws, rules, regulations and policies of
the People’s Republic of China.

 
(2)  
Any disputes between the parties arising in connection with the performance of
this agreement shall be resolved through consultation.  Where no agreement could
be reached upon consultation, the parties could bring such disputes to the court
with proper jurisdiction located at the place of execution of this agreement.

 
5.  
Effectiveness of this Agreement

 
(1)  
This agreement shall become effective upon execution of the parties with seals
affixed.

 
(2)  
This agreement is executed in six copies.  Each party shall hold one copy and
the relevant authority will hold four copies.

 


 
Party A: Worldwide Energy and Manufacturing USA, Inc.
 
Wang Yong
 
(signature and seal)
Party B: Rugao Brother Solar Energy and Technology, Ltd.
 
Wang Jianjun
 
(signature and seal)


 
 
 
 
 
 
 
 
2